DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
No Claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/05/2022.
Applicant's election with traverse of Sub-species IV and Sub-species b in the reply filed on 05/05/2022 is acknowledged.  The traversal is on the ground(s) that “The Applicant would like to refer the Examiner’s attention to the IPRP and the acknowledgement of novelty and inventiveness of claim 1, as amended during the international phase and as filed entering national phase in the US….Ozaki does not disclose a harvesting system comprising:…a housing…having one or more manifolds…pumping means for moving said zooplankton…towards said surface vessel…a protecting frame…wherein said pumping means are located onto said protecting frame…”.  This is not found persuasive because the species election under PCT Rule 13.1 was based on the fact that the various species in the present application lacked unity of invention because the species lack the same or corresponding technical features since their same or corresponding technical features do not make a contribution over the prior art in view of JP 2004-49053 to Ozaki.  The Examiner would like to emphasize the same or corresponding technical features of the species which are explicitly taught by Ozaki were merely the underwater device (14) comprising a housing comprising one or more inlets and one or more manifolds (16-17) and one or more sources of light (19); a fluidic connection (9) fluidically connecting the underwater device to a surface vessel (4), wherein the one or more inlets (inlet of 14) are inlets to one or more manifolds (16-17) which converge into said fluidic connection (9); and one or more pumps (8) configured to move the fluid.  The particular features which applicant attempted to point out that Ozaki fails to teach per the IPRP are technical features which are specific to the particular elected Species (Sub-species IV and b) and therefore do not reflect the same or corresponding technical features shared amongst all of the Species which the Examiner was interpreting with respect to the Ozaki reference so as to demonstrate that the special technical features do not make a contribution over the prior art.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1 and 31-49 are objected to because of the following informalities: 
Claim 1, line 8, the phrase --or mesopelagic fish-- should be inserted after “zooplankton”;
Claim 32, line 2, the term “of” should be replaced with --or--;
Claim 45, line 1, the term “of” should be deleted; and
Claim 48, line 1, the term “ormore” should be replaced with --or more--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 49, the term “said openings of said one or more inlets” lacks positive antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 31, 33, 36, 37, 44, 45, 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-49053 to Ozaki in view of Bentzley 5,768,820 and WO 2017/216512 to Martin et al.
Ozaki discloses a harvesting system for harvesting zooplankton or mesopelagic fish comprising:  an underwater device (14) configured to be lowered and towed in the sea, said underwater device comprising a housing (see Figs. 1-4) comprising one or more inlets (lower widest end of 14 with 16-17) configured to receive a fluid comprising zooplankton or mesopelagic fish (26); said underwater device further comprising one or more sources of light (19) configured to school the plankton towards an illuminated area (area where raised school of fish 26 are attracted to light from 19) generated by said one or more sources of light; a fluidic connection (19) fluidically connecting said underwater device to a surface vessel (1); wherein said one or more sources of light are located within said one or more inlets (see Fig. 2 or 4); one or more pumps (8) configured to move said fluid comprising said zooplankton or mesopelagic fish through said one or more inlets towards said surface vessel, but does not disclose wherein said housing comprises one or more manifolds, wherein said one or more inlets are inlets to said one or more manifolds and said one or more manifolds converge into said fluidic connection.  Bentzley discloses a harvesting system comprising a water device (20) comprising a housing (see Figs. 1-14) comprising one or more inlets (38) configured to receive a fluid comprising zooplankton (brine shrimp) or mesopelagic fish, wherein said housing comprises one or more manifolds (73 or 73A); wherein said inlet (38) are inlets to said one or more manifolds (73 or 73A; see Figs. 8-11, 13, 14 where 38 receive fluid and direct them into manifolds 73, 73A to be transported via piping 72) and said manifolds (73, 73A) converge into said fluidic connection (72); one or more pumps (70) configured to move the fluid through the inlets (38).  It would have been obvious to one of ordinary skill in the art to modify the harvesting system of Ozaki such that said housing comprises one or more manifolds, wherein said one or more inlets are inlets to said one or more manifolds and said one or more manifolds converge into said fluidic connection in view of Bentzley in order to provide both inlets directed in various directions so as to cover a wider area about the housing for effectively gathering zooplankton or mesopelagic fish from therearound and means for consolidating the various incoming flows from the inlets into a single fluid flow to the surface vessel so that the user can effectively manage the catch at a single location.  Ozaki also does not disclose a frame surrounding said underwater device, wherein said frame is configured to protect the underwater device or wherein said pump is located onto said frame surrounding said underwater device.  Martin et al. disclose a frame (11 or 21) surrounding an underwater device (other components of ROV 10/20 besides frame 11 such as lights 12, camera 13, thrusters 14, handle 15), wherein said frame is configured to protect said underwater device (frame 11 surrounds the other components of the ROV 10/20) and wherein said pump (impeller 30) is located onto said frame (see Fig. 3 which shows impeller 30 attached to top of tube 31 which is mounted to the underside of crossbeams of frame 21) surrounding said underwater device.  It would have been obvious to one of ordinary skill in the art to modify the harvesting system of Ozaki such that it comprises a frame surrounding said underwater device, wherein said frame is configured to protect the underwater device and wherein said pump is located onto said frame surrounding said underwater device in view of Martin et al. in order to provide both means for protecting the more delicate operating components of the underwater device to prevent damage from underwater obstructions and means for conveying the zooplankton/mesopelagic fish which maximizes the suction at the inlet since the suction force is generated immediately adjacent the inlet on the underwater device itself rather than at a distance at the surface vessel as in Ozaki.
In regard to claim 31, Ozaki and Martin et al. disclose wherein said frame (11 or 21 of Martin et al.) surrounding said underwater device (14 of Ozaki; 10/20 of Martin et al.) is a cage type frame (see Figs. 1-4 of Martin et al.).
In regard to claim 33, Ozaki discloses wherein said one or more sources of light (19) are within a predetermined distance from an opening (widest open end of 14 with 17; see Figs. 2, 4) of said one or more inlets.
In regard to claim 36, Ozaki discloses an acoustic device (fish finder 27 to transmit ultrasonic waves as indicated by broken lines in Fig. 1) configured to identify said zooplankton or mesopelagic fish.
In regard to claim 37, Ozaki and Martin et al. disclose one or more cameras (; 24 of Ozaki; 13 of Martin et al.) positioned to capture images of said zooplankton or mesopelagic fish.
In regard to claim 44, Ozaki and Martin et al. disclose wherein said one or more pumps (8 of Ozaki; 30 of Martin et al.) are configured to move said fluid comprising said zooplankton or mesopelagic fish by mechanical action.
In regard to claim 45, Ozaki and Martin et al. disclose wherein said one or more pumps (30 of Martin et al.) are subsea pumps (30 of Martin et al. operates underwater to collect fish).
In regard to claim 47, Ozaki and Martin et al. disclose wherein said one or more pumps (8 of Ozaki; 30 of Martin et al.) are fastened to said fluidic connection (9 of Ozaki; 31 of Martin et al.).
Claim(s) 32, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over  JP 2004-49053 to Ozaki in view of Bentzley 5,768,820 and WO 2017/216512 to Martin et al. as applied to claim 1 above, and further in view of Saue 2017/0360016.
In regard to claims 32 and 35, Ozaki discloses said one or more sources of light (19) being fastened to said one or more illumination shall be about 3 to 5000 candela and that the illumination device (19) is comprised of five fishing lamps with one lamp of 1000 candela which is a red lamp, but does not disclose wherein said one or more sources of light are LED or wherein said one or more sources of light emit at a predefined wavelength between 400-550 nm.  Saue discloses an underwater harvesting system comprising an underwater device (2) comprising a housing (see Figs. 1-4) comprising one or more inlets (22) and one or more sources of light (6 or also see LEDs discussed in para. 0045) configured to school zooplankton towards an illuminated area (7) generated by said one or more sources of light; one or pumps (see para. 0037); wherein said one or more sources of light (6 or LEDs) are LED and wherein said one or more sources of light emit at a predefined wavelength between 400-550 nm (see para. 0038).  It would have been obvious to one of ordinary skill in the art to modify the harvesting system of Ozaki such that the one or more sources of light are LED and wherein said one or more sources of light emit at a predefined wavelength between 400-550 nm in view of Saue in order to utilize a source of light which consumes less energy and is ruggedized for use and which emits light at a wavelength that is particularly attractive to plankton species.
Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-49053 to Ozaki in view of Bentzley 5,768,820 and WO 2017/216512 to Martin et al. as applied to claim 1 above, and further in view of Granberg 6,343,433.
Ozaki does not disclose wherein said one or more inlets comprise a filter configured to separate said zooplankton or mesopelagic fish entering said one or more inlets by size.  Granberg discloses a harvesting system comprising a device (18) configured to be lowered and towed in the sea, the device comprising a housing (see Figs. 1-2) comprising one or more inlets (16, 16a, 24, 24a-b, 26) configured to receive a fluid comprising zooplankton or mesopelagic fish (fish); wherein said one or more inlets comprise a filter (44) configured to separate said zooplankton or mesopelagic fish entering said one or more inlets by size (see col. 7, lines 55-63).  It would have been obvious to one of ordinary skill in the art to modify the one or more inlets of Ozaki such that it comprise a filter configured to separate said zooplankton or mesopelagic fish entering said one or more inlets by size in view of Granberg in order to allow the user to automatically sort the catch according to what should be kept and what should be released back into the sea so as to reduce the amount of bycatch and waste.
Claim(s) 38-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-49053 to Ozaki in view of Bentzley 5,768,820 and WO 2017/216512 to Martin et al. as applied to claim 1 above, and further in view of SU 490450.
Ozaki discloses a crane (21c of 21) which support the underwater device (14) at the appropriate level within the water column and Martin et al. disclose one or more thrusters (14, 24) to manoeuvre the ROV (10/20) and a tether (16, 26) for deploying the ROV, but do not disclose one or more buoyancy adjustment elements for controlling the buoyancy of said underwater device.  SU 490450 discloses a harvesting system (see Figure) comprising an underwater device (1); a fluidic connection (2); a centrifugal pump (5-6); and one or more buoyancy adjusting elements (8) for controlling the buoyancy of said underwater device.  It would have been obvious to one of ordinary skill in the art to substitute the one or more buoyancy adjustment elements of SU 490450 for the crane (21c) of Ozaki or the thrusters (14, 24) of Martin et al. in order to provide an alternative means for supporting the underwater device at the desired level in the water column which does not involve complicated machinery to achieve that objective so as to simplify the maintenance requirements of the user.
In regard to claim 39, Ozaki, Martin et al., and SU 490450 disclose wherein said one or more buoyancy adjustment elements (8 of SU 490450) are removable elements (see the detachable ring like connections between 8 & 1-2).
In regard to claim 40, Ozaki, Martin et al. and SU 490450 disclose wherein said buoyancy adjustment elements are floats (8 of SU 490450).
In regard to claim 41, Ozaki, Martin et al. and SU 490450 disclose wherein said buoyancy adjustment elements (8 of SU 490450) are located onto an external surface of said underwater device (14 of Ozaki; 10/20 of Martin et al.; 1 of SU 490450; see Fig. of SU 490450).
In regard to claim 42, Ozaki, Martin et al., and SU 490450 disclose wherein said one or more buoyancy adjustment elements (8 of SU 490450) are connected to said underwater device (14 of Ozaki; 10/20 of Martin et al.; 1 of SU 490450; see Fig. of SU 490450) at a predefined distance from said underwater device (see Fig. SU 490450 which shows the attachment means extending from 1 to 8 at a predefined distance).
In regard to claim 43, Ozaki, Martin et al., and SU 490450 disclose wherein said one or more buoyancy adjustment elements (8 of SU 490450) are attached to said frame (11/21 of Martin et al.).
Claim(s) 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-49053 to Ozaki in view of Bentzley 5,768,820 and WO 2017/216512 to Martin et al. as applied to claim 1 above, and further in view of Hystad 2020/0015464 or Bustamante Sandoval et al. 2020/0080563.
Ozaki, Bentzley, and Martin et al. do not disclose wherein said one or more pumps are centrifugal pumps.  Hystad and Bustamante Sandoval et al. disclose harvesting systems wherein said one or more pumps are centrifugal pumps (22 OR 1).  It would have been obvious to one of ordinary skill in the art to modify the one or pumps of Ozaki, Bentzley, and Martin et al. such that they are centrifugal pumps in view of Hystad or Bustamante Sandoval et al. in order to utilize a known type of pump suitable for delivering zooplankton or mesopelagic fish to a desired destination with a large flow rate while not damaging any catch specimens.
Claim(s) 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-49053 to Ozaki in view of Bentzley 5,768,820 and WO 2017/216512 to Martin et al. as applied to claim 1 above, and further in view of Bustamante Sandoval et al. 2020/0080563.
Ozaki, Bentzley, and Martin et al. do not disclose wherein said one or more pumps comprise sound damping elements.  Bustamante Sandoval et al. disclose a centrifugal pump (1) with a deflector admitter/intake deflector (17) located at the base of the back plate (14) and has a pyramidal shape which gives a smooth and damping path to the flow (see para. 0064).  It would have been obvious to one of ordinary skill in the art to modify the one or more pumps of Ozaki, Bentzley, and Martin et al. such that they comprise sound damping elements in view of Bustamante Sandoval et al. in order to reduce the noise pollution during operation of the pump.
Claim(s) 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-49053 to Ozaki in view of Bentzley 5,768,820 and WO 2017/216512 to Martin et al. as applied to claim 1 above, and further in view of Stein 3,802,109 or Menezes 4,922,468 and Palmer 2012/0205302.
Ozaki, Bentzley, and Martin et al. do not disclose wherein said one or more pumps comprise sound damping elements.  Stein discloses a driver group (1) that repels fish from area A1 towards barrier (9) and that since fish are quite sensitive to sound and water is an excellent conductor of sound, a major portion of the fish from area A1 will be repelled into area A2 or beyond it.  Menezes discloses it is known that sound and other stimuli can cause voluntary and involuntary movement in marine and aquatic creatures and that it has been heretofore suggested that sonic waves could be utilized to drive fish away from water intakes and that sensitivity to stimuli such as sound is species-specific and depends on biological form, structure, and function.  Palmer discloses a filtration unit including a support base (20) and a pump (60), wherein the support base (20) is made from a plastic material such as ABS however any suitable material may be used, for example, fiberglass and that the material should be hardwearing and sound dampening to provide the twin benefits of protection from the elements and decreased noise (see para. 0054) and that the support base may define a hollow between two spaced walls around the recess and that the hollow may be filled with a sound dampening material such as expanded foam (see para. 0058).  It would have been obvious to one of ordinary skill in the art to modify the one or more pumps of Ozaki, Bentzley, and Martin et al. such that they comprise sound damping elements in view of Palmer in order to reduce the noise of the harvesting system during use so as not to scare away the targeted aquatic species to be caught which may be repelled or driven away by the noise generated by the pump as taught by Stein or Menezes.
Claim(s) 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-49053 to Ozaki in view of Bentzley 5,768,820 and WO 2017/216512 to Martin et al. as applied to claim 1 above, and further in view of Hovden 2,163,282.
Ozaki, Bentzley, and Martin et al. disclose one or more inlets comprising openings (38 of Bentzley), but do not disclose one or more sources of light located underneath said openings of said one or more inlets configured to illuminate the area underneath the underwater device while in operation.  Hovden discloses one or more sources of light (9 in Fig. 3) located underneath said opening (opening of 4) of said one or more inlets configured to illuminate the area underneath the underwater device while in operation (light from 9 shines downwardly to areas below 4-5 in Fig. 3).  It would have been obvious to one of ordinary skill in the art to modify the harvesting system of Ozaki, Bentzley, and Martin et al. such that it has one or more sources of light located underneath said openings of said one or more inlets configured to illuminate the area underneath the underwater device while in operation in view of Hovden in order to attract targeted species located at depths below the inlets so as to draw them upwardly so as to be closer to the inlets so as to facilitate capture thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA